Citation Nr: 0008720	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-11 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for left 
knee disability.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. K. Enferadi, Associate Counsel


INTRODUCTION

The veteran had active service from June 1989 to August 1992.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 1998 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) that continued the 
20 percent evaluation for the veteran's left knee disability.  
It should be noted that by subsequent rating action, a 
separate 10 percent evaluation was granted for surgical scars 
of the left knee.  The veteran has not indicated disagreement 
with this action.  Accordingly, only the 20 percent 
evaluation assigned is the subject of this appeal.  


FINDING OF FACT

The veteran's left knee disability is productive of 
impairment manifested by painful chondromalacia of the left 
patella and two surgical incisions hypersensitive to 
pressure.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 
20 percent for left knee disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

A review of the record reveals that the RO granted service 
connection for chondromalacia of the veteran's left knee in a 
rating decision dated in July 1993 and assigned a 10 percent 
evaluation effective from August 7, 1992.  Before the RO at 
the time of that decision were the veteran's service medical 
records and a report from VA examination dated in December 
1992.  The veteran's service medical records are silent for 
any pertinent findings.  However, during the 1992 VA 
examination conducted four months after separation from 
service, the examiner reported the veteran's complaints of 
instability and pain of the left knee induced by carrying 
heavy loads and long walks during service.  At the time of 
the examination, the examiner noted that the veteran had a 
decided limp and there was evidence of some lateral and 
medial collateral ligament instability in the left side.  The 
impression rendered was probable chondromalacia of the left 
knee with degenerative disease.  

VA outpatient records for June to September 1993 reveal 
complaints of left knee pain for several months.  A private 
medical doctor saw the veteran in November 1993 for recurrent 
knee pain related to the inservice injury.  At that time, the 
physician recommended arthroscopy and further evaluation.  

The veteran had a personal hearing in December 1993 at which 
time he reported a chronic painful swollen knee and 
instability.  Transcript (T.) at 8, 9.  The veteran testified 
that his left knee was unable to bear any weight.  (T.) at 
10.  

In January 1994, the veteran was examined by a private 
medical doctor for complaints of locking, snapping, and 
periodic popping.  On examination, the physician reported 
only modest pain on movement with tenderness at the lateral 
aspect of the joint.  There was also some evidence of 
crepitation.  A VA outpatient record dated in February 1994 
reveals complaints of swelling and pain.  Apparently, the 
veteran had fallen several times over the years, further 
injuring his left knee.  VA examination at that time 
disclosed full range of motion, no effusion, and all related 
tests were negative.  There was some tenderness to the medial 
and lateral joints and slight popliteal fullness was noted.  
The diagnosis rendered was internal derangement of the left 
knee.  

In August 1994, the veteran underwent an arthroscopy for his 
chondromalacia and malalignment of the left knee.  

VA outpatient records for treatment from June to July 1995 
disclose complaints of pain.  In June 1995, the veteran had 
an arthroscopy of the left knee with retropatella release.  A 
follow-up examination in July 1995, the examiner noted good 
quadriceps strength and full range of motion.  

Based on the veteran's required convalescence due to surgery, 
in the rating decision dated in August 1995, the RO granted 
two periods of a temporary total rating that extended from 
August 8, 1994 to October 1, 1994, and from June 5, 1995 to 
August 1, 1995.

In a Board decision dated in March 1996, the Board increased 
the evaluation assigned to the veteran's left knee disability 
from 10 percent to 20 percent, effective from August 7, 1992, 
the day following separation from service.

In August 1996, the veteran underwent a proximal patella 
realignment of the left knee for recurring subluxation of 
left patella depression.  The examiner reported no limitation 
of motion or effusion at that time.  

In August 1996, the veteran underwent a realignment of the 
left patella status post arthroscopy.  The diagnosis noted is 
recurring subluxation of the left patella.

In the rating decision dated in April 1997, the RO granted a 
temporary total evaluation from August 27, 1996 to October 1, 
1996 due to convalescence from a surgical procedure.

VA outpatient records dated in 1997 reveal continuing 
complaints of left knee pain and swelling.  An outpatient 
record dated in February 1997 reveals no evidence of 
subluxation.  VA examination conducted in December 1997 
revealed past surgeries of left knee arthroscopy and two 
lateral releases.  On examination, the examiner noted a well-
healed scar of the anterolateral surface of the left knee and 
a well-healed arthroscopy scar over the medial aspect.  The 
veteran's gait was heel-to-toe, but there was evidence of a 
limp favoring the left side.  When the veteran tried to walk 
on his toes forward and backward, he had no problem, but on 
his heels forward and backward, the left foot and knee gave 
out easily.  

Further, the veteran was reported to have a negative anterior 
dorsi; however, laxity was noted in the medial and lateral 
collateral ligaments and the knee appeared to be unstable in 
both directions.  On pronation of the knee and flexion, there 
was definite clicking and catch over the medial meniscus and 
over the medial tibial plateau.  Full range of motion to 
flexion and extension was reported with a slight amount of 
hyperextension.  Further, there were definite signs of pain 
with subpatella and subpatellar crepitus.  The impression 
rendered was unstable left knee involving both medial and 
lateral collateral ligaments; subpatellar chondromalacia; 
probably medial meniscal damage with fraying, and internal 
derangement of the left knee.  An x-ray done in December 1997 
disclosed mild medial joint space narrowing and no evidence 
of effusion or bony injury.  Essentially, the x-ray of the 
left knee was unremarkable.

In October 1998, the veteran underwent a tibial tubercle 
osteotomy for recurrent subluxation of the left patella 
status post proximal realignment.  VA progress notes dated in 
October 1998 reveal that the veteran was undergoing 
rehabilitation therapy.  During that period of time, the 
veteran used a brace for support and crutches for ambulation.  

During VA examination conducted in December 1998, the 
examiner recited the veteran's past medical history since 
separation from service and ensuing treatment.  At that time, 
the veteran reported that he was still undergoing physical 
therapy due to surgery in October 1998 and that he believed 
he had full range of motion.  However, the veteran reported 
that he still had pain and swelling that limited his 
rehabilitation and stated that he was still unable to run due 
to symptoms of his left knee.  The veteran was not using 
crutches or a cane.  On examination, the examiner noted that 
the veteran had an obvious limp, but that he had full range 
of motion on extension and flexion.  The veteran's strength 
was four out of five with pain.  

Further, the veteran's left knee was obviously swollen to the 
extent that the kneecap was not visible.  Also, there was 
tenderness, especially along the medial aspect of the knee.  
There was also tenderness with patellar grind and overlying 
the entire area of the scar.  Also noted are no surgical 
complications of redness or swelling at the site of the scar.  
Reproductive effusion mostly at the medial joint line was 
indicated.  There was no subluxable patella noted and 
anterior and posterior drawer tests, Lachman's test, and 
McMurray test were negative.  

The impression rendered was a history of left knee 
chondromalacia, status post lateral release and Fulkerson 
procedure with continual effusion and pain post-operatively.  
The examiner remarked that the veteran was still in a 
rehabilitative stage from the prior surgery and that due to 
swelling and guarding, the examination was somewhat limited.  
However, the examiner did state that no subluxation was 
noticeable at that time.  Further, the reading of 
contemporaneous x-ray studies revealed no complications from 
the surgery.

In a rating decision dated in February 1999, the RO granted a 
temporary total rating from October 15, 1998 to November 30, 
1998 due to surgery.

In June 1999, the veteran had a personal hearing attended 
also by his wife.  The veteran reported that he had undergone 
multiple surgeries and continued to be limited in his daily 
activities.  (T.) at 1.  Specifically, the veteran testified 
that he had pain and swelling even while sleeping and that 
his symptoms are worse when going up and down stairs.  (T.) 
at 1, 2.  Also, the veteran stated that he limped and that 
the doctor had told him not to try to run.  (T.) at 2.  
Further, the veteran testified that he is following treatment 
by his doctor each six months.  (T.) at 2.  The veteran also 
stated that the pain he experiences is from arthritis in the 
left knee.  (T.) at 2.  When asked about a brace, the veteran 
stated that he has one, but that since the last surgery when 
a screw was placed in the knee, the brace rubs against the 
skin and causes him pain, and opens up the scar.  (T.) at 2, 
3.  

When questioned about instability of the left knee, the 
veteran stated that he has some instability laterally that 
had been ongoing.  (T.) at 3.  He also stated that he has 
tenderness in the left side of the knee.  (T.) at 3.  The 
veteran further testified that he has some patella grinds on 
movements and numbness on the left side of the knee.  (T.) at 
4.  Also, the veteran stated that his scar was painful and 
sensitive without elasticity.  (T.) at 4.  

Subsequent to the veteran's personal hearing, the Hearing 
Officer granted a separate 10 percent evaluation for tender 
scars of the veteran's left knee, effective from December 10, 
1998.

An independent medical evaluation completed in August 1999 
disclosed the veteran's past medical history of inservice 
injury and current symptomatology that included discomfort 
and increasing pain.  On examination, the orthopedic surgeon 
noted a normal gait without evidence of pain or a limp.  The 
veteran was able to squat and deep knee bend, but there was 
evidence of popping when coming into extension from a 
squatting position.  Further, the surgeon noted a 14-
centimeter superolateral incision extending from the joint 
line proximally.  From the joint line distally, there was a 
nine-centimeter surgical incision.  Both incisions were noted 
to be hypersensitive to pressure.  

Additionally, there was an area of numbness lateral to the 
inferior incision to light touch and pin prick sensation.  
Also, a moderate amount of patellofemoral crepitation on the 
left side was reported.  Medial lateral stability was intact, 
as was anterior lateral stability.  There was negative 
anterior and posterior Drawer sign and a negative Lachman's 
maneuver.  The maximum circumference of the left knee equaled 
that of the right side, and the measurement of the thigh at 
10 centimeters proximal to the superior pole of the patella 
was 58 centimeters on the left versus 60 centimeters on the 
right.  The impression rendered was painful chondromalacia of 
the left patella; pain, left knee surgical incision; and 
sensory loss adjacent to surgical incision of the left knee.  

In a discussion following the examination, the orthopedic 
surgeon noted that the veteran had problems wearing a sleeve 
on his left knee due to hypersensitivity of the incision.  
The veteran was reported to be able to work in his job as a 
computer programmer because such work was sedentary in nature 
and the primary source of discomfort stemmed from climbing 
stairs and other inclines.  The veteran's left knee continued 
to give out occasionally, but apparently that has lessened 
since the prior surgery.  The surgeon further noted that the 
sensory loss that the veteran was reported to be experiencing 
was a consequence of a loss of sensory fibers from the 
superficial saphenous nerve as those were sectioned by the 
surgical incision.  The surgeon also noted that the veteran 
was able to continue with sedentary and semi-sedentary 
activities; however, aggressive activities were out of his 
range of capability.  

Analysis

The issue in this case is whether the veteran is entitled to 
an increased evaluation for his left knee disability.  As 
noted above, the veteran's left knee disorder, diagnosed as 
left knee chondromalacia, currently is evaluated at 20 
percent disabling.  Further, tender scars, a residual of left 
knee surgery are rated at 10 percent disabling.  As an 
initial matter, the Board finds that this veteran has 
reported increasingly severe symptoms of pain and 
instability, and as such, his claim is plausible.  Thus, this 
claim is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a); see also Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).

The Board notes that disability evaluations are determined, 
as far as practicable, upon the average impairment of earning 
capacity attributable to specific injuries or combination of 
injuries coincident with military service.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1 (1999).  Each disability must be 
viewed in relation to its history with an emphasis placed on 
the limitation of activity imposed by that disability.  
38 C.F.R. § 4.1.  The degrees of disability contemplated in 
the rating process are considered adequate to compensate for 
loss of working time due to exacerbation or illnesses 
relative to the severity of the several grades of disability.  
38 C.F.R. § 4.1.  

Initially, the Board notes that the current evaluation of 20 
percent assigned to the veteran's left knee disability 
pursuant to the rating criteria under Diagnostic Code 5257 is 
the appropriate evaluation.  See infra 38 C.F.R. § 4.71(a), 
Diagnostic Code 5257 (1999).  Although the Board has reviewed 
the evidence of record in its entirety prior to making a 
final determination, it finds that the most probative 
evidence includes primarily clinical findings from both the 
August 1999 independent medical evaluation and the VA 
examination conducted in December 1998.  Francisco v. Brown, 
7 Vet. App. 55.

The veteran's left knee disability currently is evaluated 
under Diagnostic Code 5257 that relates to impairment of the 
knee with recurrent subluxation or lateral instability.  
Under this code, a 10 percent evaluation is warranted for 
slight impairment, a 20 percent rating is merited for 
moderate impairment, and the maximum of 30 percent is 
assigned for severe impairment.  38 C.F.R. § 4.71(a), 
Diagnostic Code 5257.  

The veteran's service-connected left knee chondromalacia 
overall is not productive of severe impairment so as to 
warrant a 30 percent assignment under Diagnostic Code 5257.  
Specifically, during the December 1998 VA examination, the 
examiner noted that, although the veteran was still in 
rehabilitation from his previous surgical procedure, he was 
not using crutches or a cane for support.  Further, the 
examiner reported close to full strength, albeit with 
evidence of pain.  Moreover, in spite of some limitations in 
the physical examination due to swelling from the prior 
procedure, the examiner was able to observe that there was no 
subluxation of the patella.  Additionally, the x-ray 
performed at that time disclosed no complications from 
surgery.  Thus, in view of these clinical data of record, the 
veteran has not presented evidence of severe impairment of 
the left knee.  Id. 

Additionally, the objective findings during the independent 
medical evaluation completed in August 1999 equally do not 
support an evaluation in excess of 20 percent for the 
veteran's left knee disorder.  At that time, the veteran 
displayed a normal gait without evidence of pain or limping 
and other than some popping, the veteran was able to squat 
and do deep knee bends without incident.  Further, the 
veteran's left knee was stable laterally and the results of 
all tests conducted simultaneously were negative.  Thus, in 
this respect as well, the veteran has not provided competent 
evidence of left knee impairment to the extent that it 
warrants an evaluation in excess of 20 percent under 
Diagnostic Code 5257.  Id.  

Moreover, the clinical data of record do not support an 
assignment greater than 20 percent based on limitations of 
the veteran's range of motion.  The assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a specific case."  Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  If a musculoskeletal disability is rated under a 
specific diagnostic code that does not involve limitation of 
motion and another diagnostic code based on limitation of 
motion may be applicable, the latter diagnostic code must be 
considered.  VAOPGCPREC 9-98; see also 38 C.F.R. §§ 4.40, 
4.45, and 4.59 (1999).  The medical nature of the specific 
disability to be rated under a particular diagnostic code 
determines whether the diagnostic code is predicated on loss 
of range of motion.  VAOPGCPREC 9-98.  Thus, in light of the 
nature of the veteran's left knee disorder, the Board has 
also considered other diagnostic codes potentially applicable 
to the veteran's left knee disability.  Nonetheless, none of 
such diagnostic codes provides for an evaluation in excess of 
20 percent.  

For example, as to Diagnostic Code 5260 for limitation of 
flexion, upon showing flexion limited to 30 degrees, a 20 
percent evaluation is warranted, and a maximum of 30 percent 
is merited for flexion limited to 15 degrees.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5260 (1999).  As indicated during 
the most recent VA examination on December 1998, the veteran 
had full range of motion to include full extension and 
140 degrees flexion.  Strength testing was four out of five 
strength, albeit with pain.  Thus, in this regard, the 
veteran's left knee disability does not merit an evaluation 
under Diagnostic Code 5260 greater than the present 
20 percent.  Id.  

Moreover, pursuant to Diagnostic Code 5261, where there is 
evidence of extension limited to 15 degrees, a 20 percent 
evaluation is warranted.  Further, with extension limited to 
20 degrees, a rating of 30 percent is merited.  38 C.F.R. 
§ 4.71(a), Diagnostic Code 5261.  Again, in light of the 
December 1998 report that the veteran had full range of 
motion of the left knee, his disability does not warrant the 
next higher evaluation under Diagnostic Code 5261.  Id. 

Furthermore, the veteran has neither submitted competent 
evidence of nor contended ankylosis; thus, Diagnostic Code 
5256 is not applicable in this case.  38 C.F.R. § 4.71, 
Diagnostic Code 5256 (1999).  Moreover, there is no medical 
evidence of impairment of the tibia or fibula demonstrated by 
nonunion or malunion with marked knee disability.  Thus, 
Diagnostic Code 5262 also is not for consideration.  
38 C.F.R. § 4.71, Diagnostic Code 5262 (1999).  

Therefore, as to the diagnostic codes that apply to left knee 
chondromalacia, the veteran's left knee disorder is not 
productive of severe impairment so as to warrant an 
evaluation in excess of 20 percent under the above-noted 
diagnostic codes.  As noted above, the veteran is also in 
receipt of a separate 10 percent evaluation for his knee 
scars.  Pursuant to Diagnostic Code 7804 related to residual 
scars, the record supports essentially that the veteran's 
surgical incisions produced tenderness and hypersensitivity.  
Diagnostic Code 7804 requires objective demonstration of 
tenderness and pain at the site of the scar for an evaluation 
of 10 percent.  Therefore, the 10 percent evaluation for the 
scarring of the veteran's left knee merits such evaluation.  
Id.  The veteran has not expressed disagreement with this 
separate evaluation for his scars.  

The Board is aware that under 38 C.F.R. § 4.10 (1999), in 
cases of functional impairment, evaluations are to be based 
upon the lack of usefulness, and medical examiners must 
furnish a full description of the effects of the disability 
upon the veteran's ordinary activity; this requirement is in 
addition to the etiological, anatomical, pathological, and 
prognostic data required for ordinary medical classification.  
Furthermore, as indicated above, in cases involving 
musculoskeletal disability, the elements to be considered 
include the ability to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  38 C.F.R. § 4.40.  The 
examinations upon which the ratings are based must adequately 
describe the anatomical damage and functional loss with 
respect to these elements.  Id.  The functional loss may be 
due to pathology such as absence of bone or muscle, 
deformity, or pain, supported by adequate pathological 
studies.  Id.  Weakness of the affected area is also for 
consideration.  Id. 

Additional factors to be considered include the reduction in 
a joint's normal excursion of movement on different planes.  
38 C.F.R. § 4.45.  Factors such as less movement than normal, 
more movement than normal, weakened movement, incoordination, 
pain on movement, swelling, and instability, are also to be 
considered.  Id.  Additionally, with any form of arthritis, 
painful motion is an important factor.  The involved joint 
should be tested for pain on both active and passive motion, 
while bearing weight and without, and if possible compared 
with the range of motion of the opposite, undamaged joint.  
38 C.F.R. § 4.59 (1999); cf. DeLuca v. Brown, 8 Vet. App. 
202.

In light of these provisions, the Board wishes to emphasize 
that the clinical data as reported during the most recent 
examinations as noted herein encompass considerations of 
functional loss and those factors such as weakness, pain, 
swelling, and instability.  Id.  Nonetheless, the veteran's 
strength of the left knee was reported as measuring four out 
of five; subluxation was not evident; and the examiner noted 
that overall, the veteran's symptoms had lessened post-
surgery to the extent that he could continue with semi-
sedentary activities.  Thus, the Board has considered the 
applicable regulatory provisions; however, those factors do 
not alter the current evaluation of 20 percent.  

The Board has considered all potential applicable regulations 
and law relevant to the veteran's assertions and issues 
raised in the record, and as indicated in the foregoing 
reasons and bases, the preponderance of the evidence in this 
case is against the veteran's claim.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).



ORDER

Entitlement to an evaluation in excess of 20 percent for left 
knee disability is denied.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals



 
- 12 -


- 1 -


